DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “dual channel electro-mechanical brake” is unclear because no clear definition for the term ‘dual channel’ cannot be found despite applicant’s assertion that this is a term of the art. Most references to ‘dual channel brakes’ refer to an application of anti-lock braking system (ABS) to the front and rear wheels as opposed to a either the front or the rear wheels. Applicant is invited to clarify this limitation by pointing to a dual channel brake in the prior art to provide evidence of this term being a term of art and a which provides a reasonable definition of this term.
Additionally, the limitation “the ball ramp assembly, when deployed removes the dual channel E/M brake from a direct load path of the asymmetry brake system” is unclear. In particular it is unclear where the direct load path is or how the brake is removed from the load path when the ball ramp is deployed. As such this the meets and bounds of this limitation can not be understood.
Furthermore, the limitation “the ball ramp assembly, when deployed removes the dual channel E/M brake from a direct load path of the asymmetry brake system” makes it unclear if the ball ramp assembly is required to be in the direct load path of the asymmetry brake system.
Regarding claim 7, the term “dual channel electro-mechanical brake” is unclear because no clear definition for the term ‘dual channel’ cannot be found despite applicant’s assertion that this is a term of the art. Most references to ‘dual channel brakes’ refer to an application of anti-lock braking system (ABS) to the front and rear wheels as opposed to a either the front or the rear wheels. Applicant is invited to clarify this limitation by pointing to a dual channel brake in the prior art to provide evidence of this term being a term of art.
Additionally, the limitation “the ball ramp assembly, when deployed removes the dual channel E/M brake from a direct load path of the asymmetry brake system” is unclear. In particular it is unclear where the direct load path is or how the brake is removed from the load path when the ball ramp is deployed. As such this the meets and bounds of this limitation can not be understood. 
Furthermore, the limitation “the ball ramp assembly, when deployed removes the dual channel E/M brake from a direct load path of the asymmetry brake system” makes it unclear if the ball ramp assembly is required to be in the direct load path of the asymmetry brake system
Claims 2-3 and 8-9 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelberg (US 20210362835 A1) in view of Mayer (US 20180319483 A1), Darby (US 20080084130 A1), Ekonnen (US 20110039652 A1), and Tzabari (US 20200156764 A1).
Regarding claim 1 (as best understood), Eickelberg teaches an integrated asymmetric brake system for an aircraft comprising:
a housing (Eickelberg, figure 4, items 46 and 42 have a combined housing);
a control surface actuator arranged in the housing (Eickelberg, figure 2, item 42), the control surface actuator being operable to selectively deploy and retract a control surface (Eickelberg, paragraph 33);
an asymmetry brake system arranged in the housing and operably connected to the control surface actuator, the asymmetry brake system being selectively operable to prevent deployment of the control surface by activating the torque limiter output member upon detecting an asymmetry event (Eickelberg, paragraph 43); and
except:
the control surface actuator including a torque limiter output member;
the asymmetry brake system including a dual channel electro-mechanical (E/M) brake operatively connected to a ball ramp assembly, the ball ramp assembly, when deployed removes the dual channel E/M brake from a direct load path of the asymmetry brake system; and 
an asymmetry brake test monitor switch is mounted in the housing and operably coupled to the asymmetry brake system, the asymmetry brake test monitor switch being monitored to confirm functionality of the asymmetry brake system prior to flight.

Darby teaches an actuator assembly enclosed in a housing that includes a brake, utilizing a gear train, and a torque limiter along one drive train (Darby, figure 3. Item 28a).
Eickelberg and Darby are both considered analogous art as they are both in the same field of control surface systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the actuation of Eickelberg to include the brake testing monitoring system of Mayer in order to test control surface brakes for operability (Mayer, abstract).

Mayer teaches an asymmetry brake test monitor switch and operably coupled to the asymmetry brake system, the asymmetry brake test monitor switch being monitored to confirm functionality of the asymmetry brake system prior to flight (Mayer, abstract, control unit is capable of testing control surface brakes for failure).
	Eickelberg as modified by Darby and Mayer are both considered analogous art as they are both in the same field of control surface safety systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Eickelberg as modified by Darby to include the brake testing monitoring system of Mayer in order to test control surface brakes for operability (Mayer, abstract).

Ekonnen teaches an electro-mechanical (E/M) brake operatively connected to a ball ramp assembly (Ekonnen, ¶23, clutch consists of a ball ramp controlled by an electric motor), the ball ramp assembly, when deployed removes the E/M brake from a direct load path of the asymmetry brake system (Ekonnen, ¶23 , based on the similarities to the claimed structure as best can be understood, the motor would be capable of this).
Eickelberg as modified by Darby and Mayer and Ekonnen are both considered analogous art as they are both in the same field of braking systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Eickelberg as modified by Darby and Mayer with the dual channel electromechanical brake of Ekonnen in order to selectively control when the braking mechanism is engaged.

	Tzabari teaches a dual channel electro-mechanical (E/M) brake (Tzabari, ¶33, fail safe dual channel brake disclosed).
	Eickelberg as modified by Darby, Mayer, and Ekonnen and Tzabari are both considered analogous art as they are both in the same field of control surface safety system. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Eickelberg as modified by Darby and Mayer with the dual channel electromechanical brake of Tzabari in order to increase reliability (Tzabari, ¶33).

	Regarding claim 2, Eickelberg as modified by Darby, Mayer, Ekonnen, and Tzabari teaches the integrated asymmetric brake system according to claim 1, wherein the asymmetry brake system includes an asymmetry gear train mounted in the housing (Darby, figure 3 and paragraph 21, gears interact to create a gear train).

Regarding claim 3, Eickelberg as modified by Darby, Mayer, Ekonnen, and Tzabari teaches the integrated asymmetric brake system according to claim 1, wherein the asymmetry gear train comprises an asymmetry brake (Darby, figure 3, item 84).

Regarding claim 7, Eickelberg teaches an aircraft comprising:
a fuselage (Eickelberg , figure 1, item 12);
a first wing extending from the fuselage (Eickelberg, figure 1, item 14), the first wing including a first control surface (Eickelberg, figure 1, item 17);
a second wing extending from the fuselage (Eickelberg, figure 1, item 16), the second wing including a second control surface (Eickelberg, figure 1, item 17, control surfaces are mirrored onto other wing); and
an integrated asymmetric brake system coupled to the first control surface and the second control surface (Eickelberg, figure 2, items 46 and 42 comprise system), the integrated asymmetric brake system comprising:
a housing (Eickelberg, figure 4, items 46 and 42 have a combined housing);
at least one control surface actuator arranged in the housing (Eickelberg, figure 2, item 42), the at least one control surface actuator being operable to selectively deploy and retract one of the first and second control surfaces(Eickelberg, paragraph 33);
an asymmetry brake system arranged in the housing and operably connected to the at least one control surface actuator, the asymmetry brake system being selectively operable to prevent deployment of the one of the first and second control surfaces if the other of the first and second control surfaces fails to deploy by activating the torque limiter output member (Eickelberg, paragraph 43); and
except:
the at least one control surface actuator including a torque limiter output member;
a dual channel electro-mechanical (E/M) brake operatively connected to a ball ramp assembly, the ball ramp assembly, when deployed removes the dual channel E/M brake from a direct load path of the asymmetry brake system
an asymmetry brake test monitor switch is mounted in the housing and operably coupled to the asymmetry brake system, the asymmetry brake test monitor switch being monitored to confirm functionality of the asymmetry brake system prior to flight.

Darby teaches an actuator assembly enclosed in a housing that includes a brake, utilizing a gear train, and a torque limiter along one drive train (Darby, figure 3. Item 28a).
Eickelberg and Darby are both considered analogous art as they are both in the same field of control surface systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the actuation of Eickelberg to include the brake testing monitoring system of Mayer in order to test control surface brakes for operability (Mayer, abstract).

Mayer teaches an asymmetry brake test monitor switch and operably coupled to the asymmetry brake system, the asymmetry brake test monitor switch being monitored to confirm functionality of the asymmetry brake system prior to flight (Mayer, abstract, control unit is capable of testing control surface brakes for failure).
	Eickelberg as modified by Darby and Mayer are both considered analogous art as they are both in the same field of control surface safety systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Eickelberg as modified by Darby to include the brake testing monitoring system of Mayer in order to test control surface brakes for operability (Mayer, abstract).

Ekonnen teaches an electro-mechanical (E/M) brake operatively connected to a ball ramp assembly (Ekonnen, ¶23, clutch consists of a ball ramp controlled by an electric motor), the ball ramp assembly, when deployed removes the E/M brake from a direct load path of the asymmetry brake system (Ekonnen, ¶23 , based on the similarities to the claimed structure as best can be understood, the motor would be capable of this).
Eickelberg as modified by Darby and Mayer and Ekonnen are both considered analogous art as they are both in the same field of braking systems. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Eickelberg as modified by Darby and Mayer with the dual channel electromechanical brake of Ekonnen in order to selectively control when the braking mechanism is engaged.

	Tzabari teaches a dual channel electro-mechanical (E/M) brake (Tzabari, ¶33, fail safe dual channel brake disclosed).
	Eickelberg as modified by Darby, Mayer, and Ekonnen and Tzabari are both considered analogous art as they are both in the same field of control surface safety system. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Eickelberg as modified by Darby and Mayer with the dual channel electromechanical brake of Tzabari in order to increase reliability (Tzabari, ¶33).

Regarding claim 8, Eickelberg as modified by Darby, Mayer, Ekonnen, and Tzabari teaches the aircraft according to claim 7, wherein the asymmetry brake system includes an asymmetry gear train mounted in the housing (Darby, figure 3 and paragraph 21, gears interact to create a gear train).

Regarding claim 9, Eickelberg as modified by Darby, Mayer, Ekonnen, and Tzabari teaches the aircraft according to claim 8, wherein the asymmetry gear train comprises an asymmetry brake (Darby, figure 3, item 84).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carrie (US 20180142778 A1) teaches a gear driving arrangement for a gear train using a friction drive
Jones (US 10081419 B2) teaches a system to monitor control surface asymmetry
Shigeta (US 20070227838 A1) teaches a brake using a ball ramp mechanism 
Land (US 20100038493 A1) teaches an asymmetry brake using a ball ramp mechanism.
Morgan (US 20200055590 A1) teaches a brake used to brake actuators for a control surface which is attached to a gear train.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642